DETAILED ACTION                                                                                                                                                                                                   Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21- 45 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof could be found which disclose or suggest the method of supporting hair extensions, the method comprising steps of: placing hair extensions into a hair extension bar comb assembly, the hair extension bar comb assembly comprising: an elongated platform comprising a top working surface, the top working surface being substantially planar and extending laterally and continuously across a plane defined by top surfaces of a pair of elongated edges, and a pair of laterally spaced apart side surfaces, each side surface extending in one of (a) a direction substantially downward from each respective edge or (b) a direction generally downward and outward from each respective edge at an obtuse angle from a generally horizontal orientation; positioning a bonded section of each hair extension at a location between the first comb teeth row and the second comb teeth row, where a first portion of strands of hair of the respective hair extension is positioned between two adjacent teeth of the first comb teeth row and a second portion of strands of hair of the respective hair extension is positioned between a different two adjacent teeth of the first comb teeth row and the bonded section of  the respective hair extension rests against the top working surface  located between the first comb teeth row and the second comb teeth row; and applying hair treatment onto to the bonded section of the respective hair extension; arranging and treating the hair extensions in accordance with at least one of: (a) locating the bonded section of the respective hair extension to rest against the top working surface located between the first comb teeth row and the second comb teeth row and applying a hair processing treatment onto the bonded section of the respective hair extension, and (b) securing a backing sheet to the elongated platform, locating the strands of hair of the hair extension to rest against the backing sheet, and applying the hair processing treatment onto the strands of hair of the respective hair extension resting against the backing sheet.

The closest prior art of record appears to be Henshall (https://www.henshallhair.com.au/product/henshall-hair-extension-trolley/) and Doctoredlocks.com (https://www.youtube.com/watch?v=eAoEfE2Gung). However, the examiner agrees with the applicant arguments and remarks made in the amendment filed on 06/17/2022 (see page 38-39/60 and 1st paragraph on page 40/60) regarding the new amended features of claim 21, 27, 33, and 39. The claims have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest the method of supporting hair extensions, the method comprising steps of: placing hair extensions into a hair extension bar comb assembly, the hair extension bar comb assembly comprising: an elongated platform comprising a top working surface, the top working surface being substantially planar and extending laterally and continuously across a plane defined by top surfaces of a pair of elongated edges, and a pair of laterally spaced apart side surfaces, each side surface extending in one of (a) a direction substantially downward from each respective edge or (b) a direction generally downward and outward from each respective edge at an obtuse angle from a generally horizontal orientation; positioning a bonded section of each hair extension at a location between the first comb teeth row and the second comb teeth row, where a first portion of strands of hair of the respective hair extension is positioned between two adjacent teeth of the first comb teeth row and a second portion of strands of hair of the respective hair extension is positioned between a different two adjacent teeth of the first comb teeth row and the bonded section of  the respective hair extension rests against the top working surface  located between the first comb teeth row and the second comb teeth row; and applying hair treatment onto to the bonded section of the respective hair extension; arranging and treating the hair extensions in accordance with at least one of: (a) locating the bonded section of the respective hair extension to rest against the top working surface located between the first comb teeth row and the second comb teeth row and applying a hair processing treatment onto the bonded section of the respective hair extension, and (b) securing a backing sheet to the elongated platform, locating the strands of hair of the hair extension to rest against the backing sheet, and applying the hair processing treatment onto the strands of hair of the respective hair extension resting against the backing sheet.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772                                                                                                                                                                                                        
/RACHEL R STEITZ/Primary Examiner, Art Unit 3772